Citation Nr: 0312106	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1976 to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

In July 1997, the veteran testified before a member of this 
Board, who made a decision in November 1999.  She has since 
retired and will not participate in the Board's final 
decision.  The hearing transcript is of record.  In June 
2001, the veteran's representative was notified that the 
veteran had the right to a hearing before a sitting member of 
the Board.  The appellant responded that he did not want 
another hearing.  

In November 1999, the Board denied service connection for 
asbestosis or an asbestos related lung disorder, 
hypertension, a hearing loss disability and residuals of a 
perforated left tympanic membrane.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2000, the Court vacated the Board's 
November 1999 denials and remanded the denied claims to the 
Board.  

The November 1999 Board decision granted service connection 
for peptic ulcer disease.  In January 2001, the RO mailed the 
veteran a statement of the case on the issues of entitlement 
to a higher evaluation and an earlier effective date for his 
service-connected peptic ulcer disease, post-operative 
vagotomy and gastrectomy.  A timely substantive appeal is not 
of record.  The Court has noted that 38 U.S.C.A. § 7105 (West 
2002) establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO or other agency of original jurisdiction (AOJ) (see 
Machado v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) 
before a claimant may secure appellate review by the Board.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement (NOD) 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  Absent a decision, a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  As there is no timely 
substantive appeal of record on the down stream issues of 
entitlement to a higher evaluation and an earlier effective 
date for the service-connected peptic ulcer disease, post-
operative vagotomy and gastrectomy, those issues are not in 
appellate status before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997). 

In August 2001, the Board denied service connection for 
asbestosis or an asbestos related lung disorder; for a 
hearing loss disability; and for residuals of a perforated 
left tympanic membrane.  The denial was appealed to the 
Court.  In an Order dated in June 2002, the Court vacated the 
denial of service connection for asbestosis or an asbestos 
related lung disorder and remanded the matter to the Board.  
The appeal as to the remaining issues was dismissed.  
Therefore, the hearing loss and tympanic membrane issues are 
not now before the Board.  

Also in August 2001, the Board remanded the issue of 
entitlement to service connection for hypertension to the RO 
for development and compliance with the Veterans Claims 
Assistance Act of 2000.  The requested development and 
procedural action was accomplished and the Board now proceeds 
with its review of this issue.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran has asbestos related lung disease as the 
result of exposure to asbestos during his active service.  

3.  The veteran does not have a current disability of 
hypertension.  

4.  Hypertension is not connected to the blood pressure 
readings or any disease or injury during service.  

5.  Hypertension was not present during service and it was 
not manifested to a degree of 10 percent or more during the 
first post service year.  


CONCLUSIONS OF LAW

1.  Asbestos related lung disease was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  

2.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  Implementing 
regulations have been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The Board undertook additional development pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  This 
resulted in a medical opinion supporting the claim.  
Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Board no longer has authority 
to deny claims based on new evidence that it develops or 
obtains without obtaining a waiver.  The Federal Circuit's 
decision addressed claims which had been denied.  The 
decision did not specifically prohibit the Board from 
allowing claims based on developed evidence.  VCAA only 
requires VA to do further development, and to notify a 
claimant of the need for additional evidence, if the evidence 
is not sufficient to decide the claim.  Here, the current 
evidence supports the veteran's claim, so we find no legal or 
acceptable reason for further delay.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Cardiovascular disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  38 C.F.R. 
§ 4.104, Code 7101, Note (1) (2002).  

Asbestos - VA Manual  In accordance with VAOPGCPREC 4-2000, 
April 13, 2000, the Board has considered the provisions of VA 
Manual M21-1, Paragraph 7.21, as they may support the claim.  
Subparagraph 7.21a(1) recognizes that inhalation of asbestos 
fibers can produce fibrosis and tumors, interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the larynx and 
pharynx.  

Subparagraph 7.21a(2) of VA Manual M21-1 explains that the 
biological actions of different fibers differ in some 
respects.  Chrysotile products have their initial effects on 
the small airways of the lung, cause asbestosis more slowly, 
but result in lung cancer more often.  The African fibers 
have more initial effects on the small blood vessels of the 
lung, the alveolar walls and the pleura, and result in more 
mesothelioma.  

Subparagraph 7.21a(3) points out that persons with asbestos 
exposure have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer.  
The risk of developing bronchial cancer is increased in 
current cigarette smokers who have had asbestos exposure.  
Mesotheliomas are not associated with cigarette smoking.  
Lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  About 50 
percent of persons with asbestosis eventually develop lung 
cancer, about 17 percent develop mesothelioma, and about 10 
percent develop gastrointestinal and urogenital cancers.  All 
persons with significant asbestosis develop cor pulmonale and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  

Subparagraph 7.21b(2) points out that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to chrysotile products as well as amosite and 
crocidolite since these varieties of African asbestos were 
used extensively in military ship construction.  Many of 
these people have only recently come to medical attention 
because the latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  In this context, the Board notes that the veteran 
was not an insulation or shipyard worker.  He contends that 
he may have been exposed while aboard ship.  However, 
shipboard service is not the same or similar to the exposure 
described in subparagraph 7.21b(2).  There is no basis in the 
VA manual, regulations or law to presume that a person who 
was simply aboard a ship during service was exposed to 
asbestos.  

Subparagraph 7.21c specifies that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs may 
include dyspnea on exertion and end-respiratory rales over 
the lower lobes.  Clubbing of the fingers occurs at late 
stages of the disease.  Pulmonary function impairment and cor 
pulmonale can be demonstrated by instrumental methods.  
Compensatory emphysema may also be evident.  

Subparagraph 7.21d(1) includes guidelines which require 
rating specialists to determine whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to determine 
whether or not there is preservice and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.  
Neither the RO nor the Board finds any evidence of asbestos 
exposure in the veteran's records.  

Background  The service medical records do not show any 
evidence of asbestos exposure, asbestosis, or asbestos 
related disease.  In May 1977, at a training camp, the 
veteran complained of symptoms including chest congestion.  
Examination showed his chest to be clear.  The assessment was 
a viral syndrome and appropriate treatment was provided.  
There were no further respiratory complaints during service.  
On examination for separation from service, in August 1980, 
it was noted that a chest X-ray was normal and a doctor 
reported that the veteran's lungs and chest were normal.  

Private medical records of 1982 and 1983 show evaluation and 
treatment with other diagnoses and no evidence of respiratory 
disorder.  When hospitalized for ulcer surgery, in January 
1982, an initial chest X-ray was negative and a post surgery 
X-ray showed an abnormality in the posterior lung field which 
was thought to be a pleural response to subphrenic changes.  
Some post surgical free air was also noted.  

Private physician notes from April 1981 to October 1994 are 
of record and do not mention asbestosis or asbestos related 
disease.  Rather, in November 1993, the veteran reported a 
cough and other symptoms.  The private physician diagnosed 
bronchitis and treated that condition.  

The medical certificate for the veteran's January 1994 visit 
to the VA clinic shows that he complained of pain over the 
left rib cage.  The diagnosis was chest wall pain.  The chest 
X-rays were suggestive of pleural thickening and there was a 
notation that prior asbestos exposure may be considered; 
however the X-ray report concluded with an impression of 
pleural thickening and did not mention asbestosis or asbestos 
related disease.  

Private pulmonary function tests in October 1994 were 
interpreted as showing mild restrictive disease.  There was 
no interpretation of asbestosis or asbestos related disease.  

A November 1994 VA medical certificate shows the veteran 
sought VA treatment and reported that following his January 
1994 X-rays, he was told he had asbestos.  The diagnosis was 
history of possible asbestosis.  November 1994 X-rays again 
showed pleural thickening and the doctor concluded that there 
was no evidence of an acute disease process.  The VA clinical 
notes contain the report of a November 1994 pulmonary 
consultation which states that someone mentioned asbestos 
exposure to the veteran but he did not know where such 
exposure occurred.  The consultant felt the veteran's chest 
pain was consistent with costochondritis and that the chest 
X-ray was not impressive for asbestosis.  

A March 1995 VA clinical note reported possible asbestos 
exposure.  The assessment was rule out allergic component 
(cough) and smoker; it did not include asbestosis or asbestos 
related disease.  The March 1995 VA X-rays showed the chest 
was normal without effusion.  

May 1995 X-rays were interpreted as showing a stable chest 
with evidence of old healed granulomatous disease.  In the 
May 1995 clinical note, the doctor made an assessment of 
chest wall pain and anxiety.  There was no finding of 
asbestosis or asbestos related disease.  

The report of the August 1995 VA examination shows that the 
physician considered the veteran's report of asbestos 
exposure during service.  The examiner also noted the 
veteran's history of smoking and his current symptoms.  
Diagnoses were chronic bronchitis, alleged exposure to 
asbestos, cigarette smoker and old healed granulomatosis 
disease.  

On the October 1995 VA examination, the veteran admitted that 
he had never been told by a doctor that he had asbestos 
related lung disease.  The examiner reviewed the veteran's 
history and symptoms.  The diagnosis was chronic bronchitis 
associated with smoking and asbestos lung disease not found.  

In October 1996, the veteran testified at a hearing at the 
RO.  He reported that in January 1994 doctors told him that 
the X-rays looked as if he had been exposed to asbestos.  He 
reported that he had twice spent 30 to 40 days on a ship and 
that while demolishing buildings on Okinawa, nationals had 
told him that a white dust was asbestos.  

At his the July 1997 Board hearing, the veteran gave sworn 
testimony of exposure to asbestos aboard ship and in 
buildings on Okinawa.  He said a VA doctor had diagnosed 
asbestosis.  

Witness statements dated in July 1997 addressed the veteran's 
ulcer disorder and his health generally without providing 
relevant specifics as to asbestosis or asbestos related 
disease.  

An article from the American Lung Association discussed 
interstitial lung disease.  It noted asbestos among many 
possible causes.  This treatise evidence simply provides 
generic statements not relevant to the veteran's claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000).  

The veteran also submitted copies of settlement agreements in 
which he released asbestos claims against other parties for 
the sum of one dollar.  These agreements do not concede that 
the veteran has any asbestos related disease, refer to any 
medical evidence of such disease, or otherwise provide actual 
evidence to support the claim.  

In July 1998, pulmonary function studies could not excluded 
restrictive disease.  A July 1998 consultation report did not 
indicate asbestos.  

The report of a September 1998 VA examination shows the 
veteran's claims and medical records were reviewed.  The 
examiner discussed the veteran's medical history, history of 
smoking, and his report of asbestos exposure in service.  The 
doctor noted that the veteran did not carry a diagnosis of 
asbestosis.  Current symptoms, test results and examination 
findings were noted.  Diagnoses were probable chronic 
obstructive pulmonary disease; pleural thickening, 
interstitial thickening, and mild interstitial lung disease 
on computerized tomography scan of the chest; and cigarette 
smoker.  There was no diagnosis of asbestosis or asbestos 
related disease.  

A November 1998 chest X-ray was negative and the doctor 
specified that there were no asbestos related findings.  
November 1998 pulmonary function testing results were 
consistent with mild restrictive pulmonary impairment.  The 
report of the November 1998 VA examination shows that the 
veteran's allegations of asbestos exposure were considered.  
His medical records, current symptoms, examination findings 
and test results were also considered.  The physician 
specifically stated that asbestos related lung disease was 
not found.  

In February 1999, the physician explained that the veteran's 
problem was chronic bronchitis associated with cigarette 
smoking, which explained the mild restrictive defect on 
pulmonary function testing.  The doctor expressed the opinion 
that it was not at all likely that the veteran's lung 
condition was due to asbestos exposure.  The final diagnoses 
were chronic bronchitis and asbestos related lung disease not 
found.  

On the January 2003 VA examination, the physician reviewed 
the claims folder and pertinent medical information and took 
historical information from the claimant, including smoking 
and asbestos exposure.  On examination, the veteran's 
breathing was slightly labored.  There was a slight increase 
in the anterior-posterior (AP) dimension of the chest, along 
with hyperresonance to percussion.  On forced expiration, a 
few wheezes were scattered throughout both mid-lung fields.  
He coughed during forced expiration.  The doctor diagnosed 
asbestos related lung disease.  The physician explained that 
the veteran had pleural thickening demonstrated on 
computerized tomography (CT) of his chest.  He also had 
increased interstitial markings in his lungs.  He undoubtedly 
had elements of chronic obstructive pulmonary disease (COPD) 
and he was a smoker which contributed to the COPD.  However, 
in the doctor's opinion, it was at least as likely as not 
that asbestos exposure had significantly contributed to the 
lung disease, based on the CT scan findings.  The doctor 
further commented that it was not medically possible to 
quantify how much damage had been done by asbestos and how 
much had been done by cigarette smoking.  

Analysis  The most recent examination of January 2003 appears 
to be the most thorough examination to date.  It considered 
all the pertinent records, including the claims folder and 
previous medical evaluations, as well as the veteran's 
recollections and current medical findings.  It did not 
discount previous findings of COPD but found that they co-
existed with asbestos exposure residuals.  For these reasons, 
the Board is persuaded by the recent examination report and 
concludes that the veteran has asbestos related lung disease 
as the result of exposure during service.  

Hypertension - Background  Initially we note that the Board 
remanded this case in August 2001 for examination of the 
veteran and a medical opinion and VCAA compliance.  The 
veteran has been examined and a medical opinion rendered.  
Review of the record demonstrates that the veteran and his 
attorney have been informed of the evidence necessary to 
support the claim, that which would be obtained by VA and 
that for which the veteran would be responsible.  The 
procedural requirements of VCAA have been fulfilled.  The RO 
has completely complied with the Board's remand.  Cf. Stegall 
v. West, 11 Vet. App. 268 (1998).  

The service medical records contain blood pressure readings 
within normal limits on entrance examination in July 1976, as 
well as in clinical records dated in September 1976, 
September 1977, twice in September 1978, and December 1978.  
On separation examination, in August 1980, the veteran had a 
blood pressure of 140/90.  He subsequently had a three day 
check which began with a blood pressure of 132/94.  That 
evening, the next day, and twice the following day, blood 
pressures within normal limits were recorded, without any 
more elevated findings.  Hypertension was not diagnosed.  

Private medical records show that when the veteran was 
hospitalized for a peptic ulcer, in January 1982, there were 
multiple blood pressures readings, some of which were 
elevated and some were within normal limits.  There was no 
diagnosis of hypertension.  In March 1983, the veteran was 
hospitalized for vomiting blood and there was an elevated 
blood pressure reading.  There was no diagnosis of 
hypertension.  In January 1985, the veteran was hospitalized 
for gastrointestinal bleeding and there was an elevated blood 
pressure reading.  There was no diagnosis of hypertension.  

Private clinical records from April 1981 to October 1994 
recorded normal and slightly elevated blood pressure 
readings, without a diagnosis of hypertension.  In April 
1981, there were diastolic readings of 100 and 92.  There 
were normal blood pressure readings in December 1982,  August 
1988 and July 1989.  In November 1993, the diastolic reading 
was 90 on the right and 80 on the left.  Normal blood 
pressures were recorded in June and October 1994.  There was 
no diagnosis or treatment of hypertension.  

A VA medical certificate, date in January 1994, shows the 
veteran was primarily seen for pain in the rib cage.  Blood 
pressure was 147/101 and he gave a history of having 
hypertension for 13 years.  There was no diagnosis of 
hypertension.  

On VA consultations for other problems, in November 1994 and 
June 1995, blood pressures were within normal limits.  In 
February 1995, the veteran was examined for complaints of 
dizziness and 5 readings were taken.  There was one diastolic 
reading of 90 with the rest within normal limits.  In March 
and May 1995, there were slightly elevated systolic readings 
with normal diastolic values.  A July 1995 clinical note 
contains a blood pressure reading within normal limits.  

On the October 1995 VA examination the heart was not 
enlarged.  Murmurs were not heard and the rhythm was regular.  
Blood pressures were 158/94, 154/94, and 150/96.  
Hypertension was diagnosed.  

During his October 1996 RO hearing the veteran gave sworn 
testimony recounting being told that he might have 
hypertension at the time of his examination for separation 
from service.  He stated that he had high blood pressure 
about every other time he visited the doctor.  He had not 
been given medication for blood pressure control.  He had 
been told to avoid certain foods.  He reported that his blood 
pressure caused dizziness.

Witness statements dated in July 1997 addressed the veteran's 
ulcer disorder and his health generally without providing 
relevant specifics as to hypertension.  

During the July 1997 Board hearing, the veteran gave sworn 
testimony of elevated blood pressure readings.  He was not on 
medication.  His doctor told him he had borderline 
hypertension.  

VA medical records of May 1998 and July 1998 contain blood 
pressure readings within normal limits.  

In March 1999, the veteran was specifically examined to 
determine if he had hypertension.  His medical records were 
reviewed and various normal and elevated readings were noted.  
It was noted that the veteran did not have symptoms of heart 
disease.  Three blood pressure readings taken that day were 
132/78, 128/74, and 126/74.  The diagnosis was labile 
hypertension.  The physician explained that the veteran did 
not have sustained chronic hypertension.  He noted the 
isolated blood pressure during service, which he described as 
borderline, and concluded that the veteran did not even 
qualify for a diagnosis of labile hypertension during 
service.  The doctor concluded that labile hypertension began 
after service and that the veteran did not have chronic 
sustained hypertension.  

In July 2002, the veteran was examined pursuant to a Remand 
to the RO by this Board.  The veteran's claims folder was 
reviewed.  His blood pressure was 113/65.  Examination showed 
no evidence of hypertensive changes.  The heart had a regular 
rate and rhythm.  Echocardiogram revealed no evidence of 
hypertensive changes.  It was the examiner's medical opinion 
that the veteran did not have hypertension.  A review of 
records for two years did not reveal any evidence of 
hypertension.  He was not on hypertensive medication.  The 
March 1999 examination report was considered.  The physician 
concluded that the veteran did not have hypertension and 
certainly did not have it during service.  

Analysis  Turning first to the question of current 
disability, we note the most recent examination determined 
that the veteran did not have hypertension.  On the 1999 
examination, a physician diagnosed labile hypertension.  He 
specified that the veteran did not have a sustained chronic 
hypertension.  Labile hypertension is marked by varying 
normal and elevated blood pressures.  It does not meet the 
regulatory definition of hypertension.  38 C.F.R. § 4.104 
(2002).  Our scrutiny of the file has not disclosed the 
consistently elevated blood pressure readings required to 
meet the definition of hypertension.  We find that the 
preponderance of the evidence on this point, the 2002 VA 
examination and the entire blood pressure reading record, 
establishes that the veteran does not have hypertension.  

Even if labile hypertension was a disability within the 
meaning of the regulations providing compensation benefits, 
the other requirements for service connection are not met.  

There is no competent evidence of pertinent disease or injury 
during service.  The service medical records show that there 
was one diastolic reading of 90 on separation examination and 
the veteran was worked up.  However, after an initial 
diastolic reading of 94, the other blood pressure readings 
were normal and there was no diagnosis of hypertension.  On 
both the 1999 and 2002 VA examinations, the physicians 
reviewed the service medical records and concluded that there 
was no hypertension, not even labile hypertension, in 
service.  Thus, the preponderance of the evidence establishes 
that there was no pertinent disease or injury in service.  

The third requirement for service connection is a nexus or 
connection between a current disability and disease or injury 
in service.  Here, there is no such evidence.  There is no 
competent medically documented continuity of symptoms.  
38 C.F.R. § 3.303(b) (2002).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  There is no competent medical 
evidence that hypertension was manifested to a degree of 10 
percent or more in the first year after the veteran completed 
his active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  There is no opinion 
evidence from a competent source which links a current 
disability to service.  See 38 C.F.R. § 3.159(a) (2002); see 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
competent medical opinion evidence against the claim.  On 
both the 1999 and 2002 VA examinations, the physicians 
expressed opinions to the effect that the veteran did not 
have hypertension as the result of service.  Thus, the 
preponderance of evidence here establishes that hypertension 
is not connected to the veteran's active service.  

The medical records and reports form a vast preponderance of 
evidence which establish that the veteran does not have 
hypertension as the result of disease or injury, incurred or 
aggravated, during active service.  Consequently, the claim 
for service connection for hypertension must be denied.  


ORDER

Service connection for asbestos related lung disease is 
granted.  

Service connection for hypertension is denied.  


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.  



 


